Case 1:18-cr-00538-MKB Document 61-4 Filed 01/22/21 Page 1 of 5 PagelD #: 1084

EXHIBIT 4
Case 1:18-cr-00538-MKB Document 61-4 Filed 01/22/21 Page 2 of 5 PagelD #: 1085

Thursday, January 14, 2021 at 2:11:38 PM Eastern Standard Time

Subject: Re: Mr. Ng

Date: Thursday, February 14, 2019 at 10:17:01 PM Eastern Standard Time

From: Marc Agnifilo

To: Kasulis, Jacquelyn (USANYE}

cc: Nielsen, Katherine (CRM), Ambuehl, Jennifer (CRM), Jacob Kaplan, Teny Geragos

Waiver has been made. All done.

Sent from my iPhone

On Feb 15, 2019, at 8:34 AM, Marc seni wrote:

Hi everyone. A few things.
First, as | noted, roger will waive extradition this morning.

Second, once he waives, do you have a sense of timing. | hope to have the conditions in place very
soon.

Third, would you be amenable to permitting his wife to come to the US at some point. I'm assuming
she is not a subject but this is not something | have discussed yet with you guys.

That's it for right now.
Marc

Sent from my iPhone

On Feb 14, 2019, at 11:27 PM, Kasulis, Jacquelyn (USANYE) i wrote:

Marc - just checking in. We're you able to meet with Roger?

Best,
Jackie

On Feb 12, 2019, at 8:20 PM, Nielsen, Katherine (CRM)

   
 

rote:

Marc,

Please find attached the final approved letter, as discussed last week.
Best regards,

Kate Nielsen
Trial Attorney

Fraud - Criminal Division

Page lof 4
Case 1:18-cr-00538-MKB Document 61-4 Filed 01/22/21 Page 3 of 5 PagelD #: 1086

From: Marc Agnifilo

Sent: Monday, February 11, 2019 11:27 PM
To: Kasulis, Jacquelyn (USANYE)

Cc: Ambuehl, Jennifer (CRM

Teny Geragos

 

Subject: Re: Mr. Ng

Guys. A couple of things.

First, do you think you will have a written, approved position as to Roger’s release
conditions prior to Friday morning Malaysia time. We went through them on the phone
and they are clear but | know there are certain approvals pending and there is an
advantage to having the government's position in writing.

Second, an application has been made for me to get into the jail to see roger on
Wednesday and Thursday. The jail still has not given approval. | understand that you
don’t necessarily have tremendous sway with the Malaysian jails but if there is some way
of pushing this over the edge, that would be helpful.

That’s all for now. Thank you.

| may be hard to reach. But if you can communicate with me, Jacob and Teny, | will
certainly get the messages. Thanks again.

Marc
Sent from my iPhone

On Feb ‘ inl at 1:54 PM a — jamal
rote:

How about 2:30 pm?

On Feb 7, 2019, at 12:33 PM, Marc Agnifilo

 

Just left mdc. How is 2 pm?
Sent from my iPhone

On Feb 7, 2019. at 9:18 AM, Kasulis, Jacquelyn (USANYE

   
 

wrote:

Hi, Marc. | hope you're well. Do you have time this afternoon or tomorrow morning to
walk through over the phone the agreement that we're working on regarding Roger’s
waiver of extradition? It’s still going through the approval process on our end, so we
can’t send it to you, but we want to make sure there are no major issues from your
perspective before we get final sign off.

Page 2 of 4
Case 1:18-cr-00538-MKB Document 61-4 Filed 01/22/21 Page 4 of 5 PagelD #: 1087

Thank you,
Jackie

    
 
 

From: Marc Agnifilo
<mailt

Sent: Tuesday, February 5, 2019 11:14 AM
To: Ambuehl, Jennifer (CRM

 
 
   

Cc: Kasulis, Jacquelyn (USANYE)

Subject: Re: Mr. Ng

Great. Thank you.
Sent from my iPhone

On Feb 5, 2019, at 8:32 AM, Ambuehl, Jennifer (CRM)

 

Page 3 of 4
Case 1:18-cr-00538-MKB Document 61-4 Filed 01/22/21 Page 5 of 5 PagelD #: 1088

 

Page 4 of 4
